Citation Nr: 0102300	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  91-42 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased rating for bronchial asthma 
rated as 10 percent disabling prior to December 8, 1998.

3.  Entitlement to an increased rating for bronchial asthma 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
July 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1989 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for bronchial asthma, an April 1996 decision which denied 
entitlement to service connection for a seizure disorder and 
a February 2000 decision which granted a 30 percent rating, 
but no more for bronchial asthma effective in December 1998.

The issues cited above were considered by the Board in a 
decision dated in October 1998.  At that time those issues 
were remanded to the RO for further adjudicative 
consideration.  


FINDINGS OF FACT

1.  The veteran has a seizure disorder which is not shown to 
have had its onset in service or to have been manifested to a 
compensable degree within one year after the veteran's 
separation from service. 

2.  The veteran's seizure disorder is not shown to have been 
caused by a head injury sustained during service. 

3.  Prior to February 29, 1996 the veteran's bronchial asthma 
was manifested by infrequent attacks with little 
symptomatology between attacks.

4.  As of February 29, 1996 the record shows that the 
veteran's bronchial asthma was manifested by dyspnea on 
moderate exertion and daily use of an inhaler.


CONCLUSIONS OF LAW

1. A seizure disorder was not incurred in or aggravated 
during service, nor was it manifested to a degree of 10 
percent within one year after service.  38 U.S.C.A. §§ 1101 
(3), 1110, 1112 (a)(1) (West 1991); 38 C.F.R. §§ 3.303 (b), 
3,307, 3.309 (1999).  

2.  Prior to February 29, 1996 the criteria for a rating in 
excess of 10 percent for bronchial asthma are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1999).

3.  As of February 29, 1996 the criteria for a rating of 30 
percent, but no more are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Seizure Disorder

The appellant claims that his seizure disorder (epilepsy) is 
due  to head injuries in service.  He has indicated that he 
sustained head trauma in the following instances in service: 
when he was in close proximity to an explosion in a rock 
quarry in Korea while engaged in an altercation with another 
soldier, which resulted in a concussion; when he was blown 
off of a bulldozer by a rocket attack in Vietnam; and when he 
struck his head on a rock during a fight in August 1967.

Service medical records show that the veteran was treated in 
August 1967 for a head injury from striking his head on a 
rock after falling or being knocked down while in a fight.  
When seen the next day, he had abrasions on the right 
anterior aspect of the skull and a partially closed right eye 
with red a sclerae and blurred vision, slow speech, he 
appeared very lethargic, and he a complained of head pain and 
some amnesia.  The impression was a concussion and a 
contusion of the right eye.  Subsequently dated service 
medical records do not reveal any further complaints or 
treatment for a head injury.  There is no mention in the 
service medical records of exposure to an explosion in a rock 
quarry or of being blown off a bulldozer by a rocket attack 
in Vietnam.  The evidence of record, including the service 
personnel records do not establish that the appellant ever 
served in Vietnam.  There were no complaints or findings 
pertaining to a head injury or a seizure disorder on the 
separation examination in April 1968.

The veteran was seen at a VA out-patient clinic in April 
1989.  He reported a history of seizures.  In July 1989 it 
was reported that he had organic brain syndrome and seizures 
possibly secondary to a self inflicted gunshot wound.

The veteran was hospitalized at a VA facility in June and 
July 1989 following a seizure with incontinence of urine 
witnessed by his mother.  Physical examination did not reveal 
any abnormality.  He was given medication for a seizure 
disorder.  

A July 1989 VA medical examination report indicates that the 
veteran shot himself in the right parietal region in 1972 and 
in the left parietal region in 1979, and that he was a known 
alcoholic in 1988, at which time he began having generalized 
grand mal seizures and was diagnosed with Jacksonian 
epilepsy.  He reported approximately two seizures per week.  
Post-traumatic epilepsy was diagnosed.

The veteran was hospitalized at a VA facility in October 
1991.  It was reported that he had a history of head trauma 
and a seizure disorder.  He was taking Dilantin for seizure 
control.  

On VA examination in June 1992 the veteran reported that in 
1979 he attempted suicide by shooting himself in the left 
temple.  The shot was too high and came out the top of the 
scalp.  He reported that while hospitalized from late 1981 to 
1982 at a VA facility he began having epileptic seizures.  At 
first they were petit mal type and then in 1985 he developed 
grand mal seizures.  

The veteran testified at a hearing before a hearing officer 
at the RO in July 1992.  He stated that while serving in 
Korea he received injuries in an explosion at a rock quarry 
including an injury to the back of his head.  He indicated 
that he was placed on Phenobarbital for "black outs" and 
was told that they were due to the explosion and that they 
would go away.  

An April 1994 medical statement from S.D. Gelbard, M.D., 
indicates that the appellant has a history of grand mal 
seizures dating back to 1987, when he was operating a 
bulldozer and developed seizures.

The veteran was hospitalized at a VA facility in August 1994 
to change his medication for his seizure disorder.  The 
change in medication was advised because of a liver disorder.  
It was reported that an electroencephalogram done in May 1989 
showed temporal lobe epileptiform spikes which was consistent 
with complex seizure.  

On VA examination in May 1995 the veteran reported that he 
sustained a head injury to the right parietal region in 
Vietnam.  He began having grand mal seizures in 1987.  He 
reported occasional partial seizures in spite of medication.  
The impression was that the veteran had a well documented 
right parietal trauma with secondary seizure disorder and 
documented abnormal electroencephalograms with partial 
control on medication.

The veteran testified at a hearing before the undersigned 
member of the Board in December 1997.  He reported that in 
August 1967 he sustained a concussion due to an explosion and 
began having convulsions.  He indicated that he now has grand 
mal seizures.  

On VA examination in December 1998 it was reported that the 
veteran sustained a head injury in 1967 while in service.  He 
subsequently had headaches, developed a seizure disorder and 
had abnormal electroencephalograms with one performed at a VA 
facility showing a right temporal spike wave focus.  It was 
reported that seizures occurred every three months and were 
characterized by loss of consciousness, tonic/clonic 
movements, tongue biting, urinary incontinence and confusion.  
Examination revealed that cranial nerves were intact.  There 
was no papilledema, nystagmus, opthalmoparesis, facial 
asymmetry or lower cranial nerve dysfunction.  The impression 
included post traumatic seizure disorder with abnormal 
electroencephalogram and frequent seizures despite adequate 
medication.  The examiner subsequently responded to a 
question from the RO by stating that the veteran's seizures 
were related to the "Veterans Administration accidents of 
1967" as he had a head injury with subsequent abnormal 
electroencephalogram and subsequent seizures.

On VA examination in November 1999 it was reported that the 
veteran had a history of a long term seizure disorder which 
he said emanated from a 1969 injury at which he had partial 
seizures.  In 1979 he attempted to shoot himself in the head.  
He had additional brain injury and additional seizures.  He 
reported grand mal type seizures every two or three months.  
The cranial nerves were intact.  There was no papilledema, 
nystagmus, opthalmoparesis, facial asymmetry or lower cranial 
nerve dysfunction.  The impression was that the veteran had a 
chronic seizure disorder, post traumatic in nature.  The 
examiner opined that the etiology of the disorder was an 
injury in 1969 with an accentuation of seizures after a 1979 
gunshot wound to the head.

The VA has a duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  The Board finds that 
the evidentiary record in this case is complete, that all 
relevant facts have been properly developed and that there is 
no reasonable possibility that additional assistance to the 
veteran in gathering evidence would aid in substantiating his 
claim.  Accordingly, the statutory obligation of the VA to 
assist in the development of the appellant's claim has been 
satisfied.

At the outset the Board notes that the veteran has not 
established that two of the three injuries he claims ever 
happened.  With regard to the alleged injury resulting from 
an explosion at a rock quarry, there are no medical records 
to support such an injury and the veteran has not provided 
any lay evidence other than his own statements to show that 
such an event ever occurred.  With regard to his assertion 
that he was blown off a bulldozer by a rocket in Vietnam, 
there is no contemporaneous medical evidence to support such 
an injury, the veteran has presented no lay evidence other 
than his own statements to prove that such an event occurred 
and service personnel records do not even show that the 
veteran was ever in Vietnam.

Service medical records do reveal that the veteran sustained 
a head injury in a fight in 1967.  It was reported that he 
struck his head on a rock.  The medical impression was that 
he had a concussion.  However, the earliest post-service 
medical record showing that the veteran had a seizure 
disorder was dated in 1989, more than 20 years after that 
injury.  The veteran initially reported that he had shot 
himself in the right parietal region in 1972 and in the left 
parietal region in 1979.  On the basis of that history post-
traumatic epilepsy was diagnosed.  In 1992 the veteran 
reported that his seizures began in late 1981 or 1982 and 
were petit mal type at first.  At that time he indicated that 
grand mal seizures first developed in 1985.  In April 1994 a 
private physician who treated the veteran placed the onset of 
seizures in 1987 apparently on the basis of the veteran's 
history.  

The only medical evidence of record purporting to show a 
causal relationship between the concussion the veteran 
sustained during service and his later developed seizure 
disorder consists of statements of a VA physician who saw the 
veteran in 1998 and 1999.  That physician offered the opinion 
that the veteran's seizures were at least in part related to 
an in service injury.  However, it is clear that in arriving 
at that conclusion the physician relied on history supplied 
by the veteran which was clearly inaccurate.  The physician 
stated that the veteran said his injury occurred in service 
in 1969 when the veteran was discharged from service in 1968.  
The physician stated that the veteran said that he had 
partial seizures following the 1969 injury when the evidence 
does not otherwise show the onset of seizures of any type 
earlier than 1981.  The physician was apparently led to 
believe, contrary to all of the other evidence of record, 
that the veteran developed a seizure disorder prior to his 
1979 gunshot wound to the head.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 1991).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(b) (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In determining 
whether there is a nexus between an in-service injury and a 
current disability, the Board is not bound to accept the 
opinion of a physician who made a diagnosis relying on 
history related by the veteran where that history is clearly 
unreliable.  Swann v. Brown, 5 Vet.App. 229 (1993).  
Therefore, the Board finds that the 1998 and 1999 VA opinions 
have no probative value as to the question whether the 
veteran's seizure disorder is related to an injury in 1967.  
Absent those opinions, the preponderance of the evidence 
supports the conclusion made by earlier medical examiners 
that the veteran's seizure disorder was the result of a 1979 
gunshot wound to the head.  

Additionally, in the case of epilepsy, it may be presumed to 
have been incurred in service if it was manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However there 
is no medical evidence of epilepsy within the first year 
after the veteran's separation from service.  Accordingly, 
the Board concludes that there is no basis for granting 
service connection for a seizure disorder in this case.


Increased Rating for Asthma

Service medical records reveal that the veteran was treated 
for asthma during service.  It was reported that he had 
shortness of breath and wheezing.  He was treated with 
medication and placed on restricted duty.

On VA examination in September 1976 the veteran reported a 
history of asthma.  He indicated that had had attacks every 
two to three months and that he used Primatene spray.  
Examination revealed that there were no wheezes or rhonchi.  
The expiratory phase was prolonged.  Diagnoses included mild 
asthma.

In a rating action in November 1976 service connection was 
granted for bronchial asthma and a 10 percent rating was 
assigned.  

Pulmonary function studies done in April 1980 revealed a 
moderate obstructive pattern.  It was noted that reduction in 
vital capacity was probably the result of air trapping 
secondary to severe obstructive disease.  Restrictive disease 
could not be ruled out without lung volume studies.  

On VA pulmonary examination in February 1982 there were no 
abnormal physical findings.  Pulmonary function studies 
revealed a reduction in flows at low lung volumes indicating 
small airways obstruction.

A report from a private hospital reveals that the veteran was 
admitted in May 1985 complaining of difficulty breathing, 
chest pain and a productive cough.  The assessment was 
asthma/bronchitis.

VA out-patient clinic records reveal that in February 1989 
the veteran complained of a flare up of his asthma condition.  
Examination of the lungs revealed diffuse rhonchi and 
wheezes. 

On VA examination in July 1989 expiratory wheezing was 
reported with a respiratory rate of 20 per minute.  Pulmonary 
function studies revealed forced expiratory volume in one 
second (FEV-1) was 84 percent of predicted.  The ratio of 
FEV-1 to forced vital capacity (FEV-1/FVC) was 75.91 percent 
which was noted to be 99 percent of predicted.  Diagnoses 
included chronic bronchial asthma by history.

On VA examination in July 1992 the veteran complained of 
asthma attacks 10 to 20 times per month.  Pulmonary function 
studies done on July 7, 1992 revealed no airflow limitations 
and normal lung volumes.  Forced expiratory volume in one 
second (FEV-1) was 86 percent of predicted.  The ratio of 
FEV-1 to forced vital capacity (FEV-1/FVC) was 78 percent.  
There was moderately decreased diffusing capacity.  Arterial 
blood gases at rest on room air showed an oxygenation in the 
lower normal limit and a mixed acid-base disturbance 
(respiratory alkalosis and metabolic acidosis with a normal 
pH).  The impression was stable asthma.  

At his July 1992 hearing the veteran testified that he used a 
home ventilator for his asthma condition and that laying down 
or walking briskly for one block would bring on an asthma 
attack.  

On VA general medical examination in May 1995 it was reported 
that on auscultation the lungs were totally clear anteriorly 
and posteriorly.  On pulmonary examination on February 29, 
1996 the veteran complained of shortness of breath.  He 
stated that while in Vietnam in 1967 he was subjected to an 
explosion, went into shock, and was told that he had 
bronchopneumonia.  He related that over the past few years 
his breathing had become progressively worse and that he had 
shortness of breath primarily with exertion such as walking 
up one flight of stairs or trying to exercise.  He stated 
that sometimes exertion led to wheezing and that he had a 
chronic cough productive of white sputum.  He also complained 
of anterior chest discomfort and asthma attacks.  It was 
reported that the veteran used a Proventil metered dose 
inhaler, 2 to 4 puffs, 5 to 6 times daily, followed by 
Beclovent.  Examination revealed that his respiratory rate 
was 16.  There was no dyspnea, cyanosis, clubbing or edema.  
There was 1+ to somewhat greater than 1+ use of the accessory 
muscles of respiration during quiet breathing.  Examination 
of the chest revealed a slightly increased percussion note.  
Breath sounds were mildly to moderately reduced in general.  
Exhalation was prolonged and there were moderate rhonchi.  
Chest x-ray revealed a suggestion of a nonspecific increase 
in interstitial markings, particularly in the lower lobes.  
Screening spirometry was consistent with small airway 
obstruction, but the examiner opined that the mild to 
moderate reduction in peak flow rate was probably effort 
dependent.  Pulmonary function studies showed forced 
expiratory volume in one second (FEV-1) was 85 percent of 
predicted.  The ratio of FEV-1 to forced vital capacity (FEV-
1/FVC) was 64 percent.  The impression included asthma.  The 
examiner noted that the frequency of asthmatic attacks was 
not applicable since the veteran's symptoms were constant and 
had not become exacerbated enough to require emergency room 
or hospital admission.  There was no cyanosis or clubbing and 
there was dyspnea with moderate exertion.  

A report of a VA CT scan of the veteran's chest dated in 
November 1996 reveals that the lung parenchyma were free of 
infiltrates or nodules.  There was no pleural effusion or 
reaction.  There was slight thickening of the bronchi 
findings which may be related to asthma.

At his hearing before the Board in December 1997 the veteran 
reported that his asthma had gotten progressively worse.  He 
stated that he had four different pumps that he had to use 
plus a nebulizer.

Pulmonary function studies in December 1998 were interpreted 
to show mild airflow limitation not improved by combination 
inhaled bronchodilator, normal lung volumes and mildly 
reduced transfer factor for carbon monoxide.  Arterial blood 
gases at rest on room air showed normal oxygen tension, 
normal acid-base balance and elevated carboxyhemoglobin.  
Forced expiratory volume in one second (FEV-1) was 73 percent 
of predicted, 72 percent after medication.  The ratio of FEV-
1 to forced vital capacity (FEV-1/FVC) was 74 percent, 72 
percent after medication.  Medication records show that the 
veteran was issued an oral inhaler for daily use in December 
1998.

The Board notes that the veteran's bronchial asthma is 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The rating schedule for determining 
the disability evaluations for asthma were revised, effective 
October 7, 1996, subsequent to the veteran's filing his claim 
for an increased rating for this disability.  The Court has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply. Karnas v Derwinski, 1 
Vet. App. 308 (1991).

Under the prior version of Diagnostic Code 6602, a 10 percent 
rating was provided for mild bronchial asthma, characterized 
by paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  In a notation following this Diagnostic 
Code, it is indicated that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for FEV-1 of 71 to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  A 60 percent rating is 
provided where there is FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  As in the old version, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

Although this case does not involve an initial rating for 
asthma following the initial award of service connection, it 
involves an analogous situation in that the veteran initially 
appealed an RO denial of his claim for an increased rating 
above the 10 percent level.  The RO then granted an increase 
to 30 percent, but did not make that increase effective as of 
the date of the veteran's claim.  The veteran continued his 
appeal with regard to both ratings.  Therefore, the Board 
must consider separate increased rating claims for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

The RO has assigned a 10 percent rating for the period from 
February 1989 when the veteran filed his claim for an 
increased rating through December 7, 1998, and a 30 percent 
rating effective December 8, 1998 based on a finding that 
pharmacy records of that date showed that the veteran was 
using inhalation medications.  The Board notes that the 
period during which the 10 percent rating is in effect 
encompasses dates covered by both the old and the new Rating 
Schedule provisions set forth above.

During the period from February 1989 through October 6, 1996, 
early medical records showed that the veteran had infrequent 
asthma attacks and generally there were no physical findings 
between attacks other than occasional findings of wheezing 
and rhonchi.  On VA examination in July 1992 the veteran 
complained of asthma attacks 10 to 20 times per month, but 
the clinical findings did not support a condition of that 
severity.  There was no evidence of dyspnea on exertion 
between attacks and pulmonary function studies did not show 
greatly reduced pulmonary capacity.  However, on VA 
examination on February 29, 1996 it was reported that the 
veteran had dyspnea on moderate exertion and that he used a 
metered dose inhaler 5 to 6 times daily.  Neither marked 
dyspnea nor frequent attacks were shown at the time of that 
examination.  Therefore, the Board concludes that the veteran 
qualified for a 30 percent rating, but no more as of February 
29, 1996 the date of that examination.

New rating criteria became effective on October 7, 1996.  The 
most recent detailed medical evaluation of the veteran 
available at that time was still the VA examination of 
February 29, 1996.  Pulmonary function studies did show 
results consistent with a rating in excess of 30 percent 
under the new rating criteria and there was no indication of 
the necessity for monthly visits to a physician for care of 
exacerbations or of the need for corticosteroids.  
Accordingly, at that time the veteran was entitled to a 30 
percent rating, but no more under the new criteria as well as 
the old.

Since that time pulmonary function studies were again done in 
December 1998.  The same analysis applies to the results of 
those tests.  The results were consistent with a rating in 
excess of 30 percent under the new rating criteria and, 
again, there was no indication of the necessity for monthly 
visits to a physician for care of exacerbations or of the 
need for corticosteroids.  Therefore, there is no basis for 
assigning a rating in excess of 30 percent for the veteran's 
bronchial asthma in this case.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.  Entitlement to an increased rating for bronchial 
asthma is granted to the extent indicated subject to the 
governing regulations pertaining to the payment of monetary 
benefits.  To that extent the appeal is allowed.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

